         Case 1:17-cv-11009-RWZ Document 92 Filed 04/22/21 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


DUSAN PITTNER
Plaintiff(s)

v.                                            CIVIL ACTION NO. 17CV11009-RWZ


SELENE FINANCE, LP ET AL
Defendant(s)


                              JUDGMENT IN A CIVIL CASE

 ZOBEL, D.J.


 []    Jury Verdict. This action came before the court for a trial by jury.    The
 issues have been tried and the jury has rendered its verdict.

 [X]   Decision by the Court. This action came to trial or hearing before the
 Court. The issues have been tried or heard and a decision has been rendered.

 IT IS ORDERED AND ADJUDGED

 In accordance with the MEMORANDUM AND ORDER entered on 4/14/2021; Judgment is
 entered for DEFENDANTS.




                                              Robert Farrell, CLERK


                                             s/ Haley E. Currie
 Dated; 4/22/2021                                Deputy Clerk
